Citation Nr: 1218447	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-40 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD), depression and/or anxiety.




ATTORNEY FOR THE BOARD

T.S. Willie, Counsel










INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that at the time the Veteran's claim was filed in September 2007, he was represented by a private attorney.  In an October 2009 letter, however, the private attorney withdrew her representation of the Veteran, and he did not appoint another accredited representative.  Thus, the Veteran is unrepresented at the present time. 

This case was remanded by the Board in March 2011 for further development.  



FINDING OF FACT

A psychiatric disability to include PTSD, depression and/or anxiety is not shown by the record.  



CONCLUSION OF LAW

A psychiatric disability to include PTSD, depression and/or anxiety was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA notify the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he is to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letter dated in October 2007. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Board acknowledges that the Veteran has not been afforded a VA examination in relation to his claim for service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the evidence does not indicate that the Veteran has a psychiatric disability to include PTSD, depression and/or anxiety such as to require an examination, even under the low threshold of McLendon.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 




Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

There are particular requirements for establishing PTSD in accordance with 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order to warrant service connection for PTSD there must be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1); see 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  

Prior to the recent amendment to the PTSD regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Effective July 13, 2010, however, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2011).  

Analysis

The Veteran has appealed the denial of service connection for a psychiatric disability to include PTSD, depression and/or anxiety.  The Veteran contends that he served in Korea between October 1966 and October 1967.  He relates that, during this time, he was subjected to regular enemy fire, witnessed combat-related fatalities and injuries, and was subjected to "red alerts."

Service treatment records reveal normal psychiatric findings at separation in April 1968.  At that time, the Veteran denied nervous trouble of any sort, depression or excessive worry, loss of memory or amnesia, frequent trouble sleeping, and frequent or terrifying nightmares.  In February 1994, the Veteran was found to be mentally alert.  A January 1995 Social Security Administration (SSA) record reveals a notation of situational depression.  In September 1998, the Veteran reported emotional stress.  He also reported that he was forgetful and nervous.  

The Veteran submitted his claim for service connection in September 2007.  In April 2008, his emotional state was described as calm.  Examination in September 2008 revealed appropriate psychiatric findings.  

Based on the evidence of record, the Board finds against the claim.  In this regard, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

Initially, the Board finds that service connection is not warranted for PTSD.  Although the Veteran has claimed PTSD, a diagnosis of PTSD in accordance with VA regulations is not shown by the record.  See 38 C.F.R. § 3.304(f).  In fact, the record is devoid of any complaints, treatment and/or diagnosis for PTSD.  The Veteran has rendered many statements but none asserting any PTSD symptoms, diagnoses and/or treatment.  Under these circumstances, the Board must conclude that he has not met the regulatory requirements for service connection for PTSD.  

The more probative evidence is also against a finding that the Veteran has a psychiatric disability to include depression and/or anxiety.  Although situational depression was noted in January 1995 and emotional stress in September 1998, the record is devoid of a showing of any psychiatric complaints, treatment and/or diagnoses at the time of filing or during the pendency of this appeal.  Rather, in April 2008 the Veteran's emotional state was described as calm and in September 2008 he had appropriate psychiatric findings.  The Veteran has related that he does not receive ongoing psychiatric care.  Furthermore, he has not rendered any current statements describing any psychiatric symptomatology.  

Implicit in the claim is the Veteran's belief that he has a psychiatric disability to include PTSD, depression and/or anxiety.  He has not, however, established his competence to establish the existence of a psychiatric disability and he has not provided adequate lay evidence that would suggest the existence of a psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Here, his own assertions, without more, are not competent.  

In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, 3 Vet. App. 225.  There is no competent evidence of a psychiatric disability to include PTSD, depression and/or anxiety.  Accordingly, the claim for service connection must be denied.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a psychiatric disability to include PTSD, depression, and/or anxiety is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


